UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4118


UNITED STATES OF AMERICA,

                        Plaintiff – Appellee,

          v.

GARNETT GILBERT SMITH, a/k/a Abdule Jones,

                        Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:12-cr-00479-WDQ-1)


Submitted:   September 23, 2014         Decided:   September 25, 2014


Before NIEMEYER and      GREGORY,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Barbara E, Kittay, BARBARA E. KITTAY, Rockville, Maryland, for
Appellant. James G. Warwick, OFFICE OF THE UNITED STATES
ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Garnett     Gilbert       Smith    pled     guilty,       pursuant    to     a

written plea agreement, to conspiracy to distribute and possess

with intent to distribute cocaine.                   The judgment also contained

a provision for criminal forfeiture of narcotics proceeds.                             The

district     court    sentenced        Smith    to     three    hundred       months     of

imprisonment.        On appeal, Smith’s counsel has submitted a brief

pursuant     to      Anders v.        California,       386     U.S.      738     (1967),

certifying that there are no meritorious grounds for appeal, but

questioning       whether     Smith    received      ineffective         assistance      of

counsel because both attorneys appointed to represent him failed

to secure a more favorable plea agreement that was offered by

the Government before a superseding indictment issued.                             Smith

filed a pro se supplemental brief raising the same issue and the

Government declined to file a reply brief.                     We affirm.

             Claims     of       ineffective    assistance        of     counsel       “are

generally    not     cognizable       on    direct     appeal    .   .    .   unless     it

conclusively appears from the record that defense counsel did

not provide effective representation.”                  United States v. Benton,

523   F.3d   424,     435    (4th    Cir.   2008)      (internal     quotation     marks

omitted).      Rather,       a    defendant     must    bring    such     claims    in    a

motion pursuant to 28 U.S.C. § 2255 (2012), to allow adequate

development of the record.              United States v. Baptiste, 596 F.3d

214, 216 n.1 (4th Cir. 2010).               Having reviewed the record in its

                                            2
entirety,       we    conclude    that        Smith’s         claims     of    ineffective

assistance      should    not    be     addressed        on    direct    appeal     because

ineffectiveness does not conclusively appear on the face of the

record.

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Smith’s conviction and sentence.                            This court

requires that counsel inform Smith, in writing, of the right to

petition    the      Supreme    Court    of       the   United    States      for   further

review.     If Smith requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may     move     in     this     court        for       leave     to     withdraw         from

representation.         Counsel’s motion must state that a copy thereof

was served on Smith.           We dispense with oral argument because the

facts   and     legal    contentions      are       adequately         presented     in    the

materials      before    this    court     and      argument      would       not   aid    the

decisional process.



                                                                                    AFFIRMED




                                              3